FIFTH AMENDMENT TO THE CUSTODY AGREEMENT THIS FIFTH AMENDMENT effective as of December 31, 2013, to the Custody Agreement, dated as of August 15, 2005, as amended August 12, 2008, August 31, 2010, March 1, 2012 and July 1, 2012 (the "Custody Agreement"), is entered into by and among Robert W. Baird & Co. Incorporated, a Wisconsin corporation (the "Advisor"), Baird Funds, Inc., a Wisconsin corporation (the “Company”) and U.S. Bank, N.A., a national banking association (the "Custodian"). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, parties desire to amend the Custody Agreement to add the Baird Ultra Short Bond Fund; and WHEREAS, Article XIV, Section 14.2 of the Custody Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit C of the Custody Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Custody Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BAIRD FUNDS, INC.
